Citation Nr: 1003916	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-09 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
abnormal liver function.

2.  Entitlement to service connection for lichen planus, to 
include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1969 and August 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for hepatitis C and lichen planus.

In March 2006, the Veteran requested a personal hearing.  
Notice was mailed to the Veteran in October 2007, but the 
Veteran failed to appear.  The RO mailed a letter to the 
Veteran explaining that he had missed his RO hearing and if 
the RO did not hear from him within 30 days, the RO would 
assume the Veteran no longer desired the hearing.  The 
Veteran did not respond.  Therefore, the Board finds that the 
Veteran's request for a personal hearing is withdrawn.

In March 2006, the Veteran requested a hearing before the 
Board.  The RO scheduled the Veteran's hearing for October 
29, 2008.  The Veteran subsequently withdrew his request in 
October 2008.  38 C.F.R. § 20.702(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that his current hepatitis C with abnormal 
liver function is related to his military service.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

Here, the Veteran claims that he shared razors with other 
soldiers during the military and was also exposed to needles 
that were discarded and laying on the ground.  The Veteran's 
representative also alleges that the Veteran may have been 
exposed to hepatitis C when he was being treated for a chin 
laceration during service.  The representative submitted a 
medical article that states that hepatitis C can be 
transmitted from a patient to a healthcare worker or from a 
healthcare worker to a patient following injuries from suture 
needles.  An examination is needed to determine the whether 
any current hepatitis C diagnosis with abnormal liver 
function is related to the Veteran's service.  

As the Veteran alleges that lichen planus is secondary to his 
hepatitis C, and the issue of hepatitis C is being remanded 
for an examination, the claim for service connection for 
lichen planus cannot be resolved until the matter involving 
service connection for hepatitis C has been adjudicated.  The 
Board finds that the Veteran's claims are inextricably 
intertwined, and therefore will be addressed together.  
Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain all VA 
treatment records, including Agent Orange 
examinations conducted in 1981 or 1982 
and in January 2004 at the Philadelphia 
VA Medical Center.  If these records are 
not available, this should be documented 
in the record.

2.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of claimed hepatitis C 
with abnormal liver function.  The claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file, the 
clinical findings of the examination, and 
sound medical principles, the examiner is 
requested to offer an opinion as to 
whether it is more likely, less likely, 
or at least as likely as not (e.g., a 50 
percent probability) that an incident of 
the Veteran's service (e.g., razor blade, 
treatment for a laceration to his chin, 
stepping on needles), other than abuse of 
IV drugs or alcohol, caused his current 
hepatitis C.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  The examiner 
should comment on the article submitted 
by the Veteran's representative in 
December 2009 which describes risks from 
percutaneous injuries from suture 
needles.

3.  Then, the Veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of the claimed lichen 
planus.  The claims file should be made 
available 
to the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file, the 
clinical findings of the examination, and 
sound medical principles, the examiner is 
requested to offer an opinion as to 
whether it is more likely, less likely, 
or at least as likely as not (e.g., a 50 
percent probability) that the Veteran's 
lichen planus is related to hepatitis C 
or otherwise related to the Veteran's 
military service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  The examiner 
should comment on the April 1996 article 
submitted by the Veteran's representative 
in December 2009 which suggests an 
association between lichen planus and 
hepatitis C.

4.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determination 
of either of these claims remains adverse 
to the Veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


